Citation Nr: 0839605	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for right knee medial meniscectomy with degenerative 
changes.  

2.  Entitlement to a compensable rating for lumbosacral pain 
syndrome.  

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following surgery in April 2003 and 
October 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to May 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 and February 2007 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
2006 rating decision, the RO continued the 20 percent and 
noncompensable evaluations for the veteran's service-
connected right knee medial meniscectomy with degenerative 
changes and lumbosacral pain syndrome, and denied entitlement 
to a temporary total convalescent rating under 38 C.F.R. § 
4.30 following surgery in April 2003 and October 2004, in the 
February 2007 rating decision.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The issues of entitlement to an increased rating in excess of 
20 percent for right knee medial meniscectomy with 
degenerative changes and entitlement to a compensable rating 
for lumbosacral pain syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran underwent surgeries in April 2003 and October 
2004 for degenerative disc disease of the lumbar spine.  

3.  The convalescence following the April 2003 and October 
2004 surgeries did not result from treatment for a service-
connected disability.  


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
convalescence following the April 2003 and October 2004 
surgeries have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The veteran is seeking compensation benefits under 38 C.F.R. 
§ 4.30 for convalescent purposes for surgeries performed in 
April 2003 and October 2004.  The veteran asserts that the 
operations covered a six-month period and were for her 
service-connected lumbar spine disability.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  The Board notes that a 
plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  

Review of the record shows that the veteran currently 
receives a noncompensable rating for her service-connected 
lumbosacral pain syndrome.  In April 2003, an itradiscal 
elecrothermal annuloplasty at L4-5, and use and 
interpretation with C-arm fluoroscopy were performed on the 
veteran.  The preoperative and postoperative diagnoses were 
reported as degenerative disc disease with annular tear at 
L4-5 and mechanical back pain.  Thereafter, in October 2004, 
the veteran underwent the following procedures:  laminotomy 
L4-5 and L5-S1, right side for decompression of nerve root; 
posterolateral fusion L5 to sacrum; posterior lumbar 
interbody fusion, L4 to the sacrum; posterior 
instrumentation, L4 to the sacrum using Moss Miami rods and 
screws; posterior interbody cage placement using saber cages, 
right iliac crest bone graft harvest; and use and 
interpretation of C-arm fluoroscopy and introperatively.  
Similarly, the veteran's preoperative and postoperative 
diagnoses were degenerative disc disease with right-sided leg 
pain and mechanical back pain.  

In this case, there is no medical evidence that shows the 
treatment and convalescence in question is related to her 
service-connected lumbosacral pain syndrome.  By rating 
decision dated in July 1994, service connection for lumbar 
myofacial strain was granted.  The disability was rated as 
noncompensably disabling, under the prior lumbosacral strain 
rating provision 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Further, at that time, x-ray studies in service and 
thereafter were unremarkable.  In addition to the foregoing, 
in a February 2006 VA medical opinion, the examiner reviewed 
the veteran's claims file, noted the two surgeries performed 
in 2003 and 2004 for degenerative disc disease, and opined 
that the veteran's degenerative disc disease is "less likely 
as not" a progression of her service-connected lumbosacral 
pain syndrome.  Given the clinical picture associated with 
the disability for which service connection is in effect and 
the VA examiner's determination that the veteran's surgeries 
in question are for degenerative disc disease, which is 
unrelated to her service-connected lumbosacral pain syndrome, 
entitlement to compensation benefits under 38 C.F.R. § 4.30 
for convalescent purposes must be denied.  The veteran is not 
service-connected for degenerative disc disease of the lumbar 
spine.  

The Board is of course cognizant that the veteran contends 
that the surgeries performed were related to her service-
connected lumbosacral pain syndrome.  However, service 
connection is not currently in effect for degenerative disc 
disease of the lumbar spine.  In essence, an award of service 
connection for degenerative disc disease of the lumbar spine 
(effective at the time of his hospitalization) is a condition 
precedent for consideration of entitlement to a temporary 
total disability rating for that condition.  As the veteran 
does not meet an essential legal requirement under the 
governing regulation--that the treatment in question must 
have been for a service-connected disability--she has not 
presented a claim upon which relief can be granted.  
Therefore, the veteran's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2006 letter sent to the veteran.  In 
the October 2006 letter, VA informed the veteran of what was 
necessary to substantiate her claim for a temporary total 
convalescent rating under 38 C.F.R. § 4.30 (2008).  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The veteran was also afforded a 
VA opinion in connection with her claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement a temporary total convalescent rating under 38 
C.F.R. § 4.30 following surgery in April 2003 and October 
2004 is denied.  



REMAND

The statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, so that the 
evaluation of the claimed disability will be a fully informed 
one.  If an examination report does not contain sufficient 
detail, it is incumbent upon the VA to return the report as 
inadequate for evaluation purposes.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Review of the record shows that the veteran underwent a VA 
examination for her service-connected right knee and 
lumbosacral pain syndrome in January 2006.  While the 
examiner conducted neurological testing and reported the 
veteran's range of motion findings for the veteran's right 
knee and back, the examination does not provide appropriate 
information to rate the veteran's right knee and back 
disabilities as her complaints of painful motion and 
fatigability are not addressed as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the Board finds 
that the examination was inadequate.  It is also noted that 
during her 2007 hearing, the veteran complained of increased 
pain of the lumbar spine, as well as instability and swelling 
of the knee.  Thus an accurate assessment of the severity of 
the veteran's disabilities cannot be determined.  

Finally, additional evidence was received at the RO in August 
2007 and forwarded to the Board without the veteran's waiver 
of initial consideration of this evidence by the agency of 
original jurisdiction.  The records include private medical 
records from October 2006 to April 2007 and a March 2007 
operative/procedure report.  These records are referred for 
initial review.  See 38 C.F.R. § 20.1304 (2008).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  

1.  Send to the veteran any corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  See also 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of her service-connected right 
knee and lumbar spine disabilities.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  

Specifically, with regard to the right 
knee, the examiner should set forth the 
veteran's range of motion findings and 
note any pain, pain on use, weakness, 
incoordination, or excess fatigability.  
If feasible the examiner should portray 
any additional functional limitation of 
the right knee due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated and discussed in the examination 
report.  If the veteran does not have 
pain or any of the other factors, that 
fact should be noted as well.  The 
examiner should also report whether the 
veteran has any recurrent instability or 
lateral subluxation of the right knee, 
and if so, should describe whether such 
instability or subluxation is slight, 
moderate, or severe in degree.

With regard to the veteran's lumbosacral 
strain, the examiner should report the 
veteran's range of motion findings and 
note any pain, pain on use, weakness, 
incoordination, or excess fatigability of 
the lumbar spine.  If feasible the 
examiner should portray any additional 
functional limitation of the lumbar spine 
due to these factors in terms of degrees 
of additional loss of motion.  If not 
feasible, this should be stated for the 
record together with the rationale.  If 
the veteran does not have pain or any of 
the other factors, that should be noted 
as well.  To the extent possible, the 
examiner should also separate and 
distinguish between symptoms attributable 
to the veteran's service connected 
lumbosacral pain syndrome and her 
nonservice-connected degenerative disc 
disease of the lumbar spine.  If the 
veteran's service-connected and 
nonservice-connected symptoms cannot be 
separated and distinguished, the examiner 
should state so.

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  A rationale for any 
conclusion reached should be provided.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


